

117 S2309 IS: To improve the Consolidated Rail Infrastructure and Safety Improvements Program, and for other purposes.
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2309IN THE SENATE OF THE UNITED STATESJuly 12, 2021Mr. Warnock introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the Consolidated Rail Infrastructure and Safety Improvements Program, and for other purposes.1.Consolidated rail infrastructure and safety improvements(a)In generalSection 22907 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting (including the District of Columbia) after State;(B)by redesignating paragraphs (8) through (11) as paragraphs (10) through (13), respectively; and(C)by inserting after paragraph (7), the following:(8)An association representing 1 or more railroads described in paragraph (7).;(9)A federally recognized Indian tribe.;(2)in subsection (c)—(A)by redesignating paragraphs (11) and (12) as paragraphs (13) and (14), respectively;(B)by inserting after paragraph (10) the following:(11)The development and implementation of measures to prevent trespassing and reduce associated injuries and fatalities.;(12)Rehabilitating, remanufacturing, procuring, or overhauling one or more rail locomotives, provided that such activities result in a significant reduction of emissions.; and(C)by inserting after paragraph (14), as redesignated, the following:(15)Research, development, and testing to advance and facilitate innovative rail projects, including projects using electromagnetic guideways in an enclosure in a very low-pressure environment.; and(3)in subsection (e)—(A)in paragraph (1), by striking shall— and all that follows and inserting shall select projects that will maximize the net benefits of the funds appropriated for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2).; and(B)in paragraph (3), by striking (B); and(4)in subsection (h), by adding at the end the following:(4)Grade crossing and trespassing projectsApplicants may use costs incurred for preliminary engineering associated with highway-rail grade crossing improvement projects under subsection (c)(5) and trespassing prevention projects under subsection (c)(11) to satisfy the non-Federal share requirements..(b)Rule of constructionThe amendments made by subsection (a) may not be construed to affect any grant, including any application for a grant, made under section 22907 of title 49, United States Code, before the date of the enactment of this Act.